Citation Nr: 0109677	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  94-24 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Section 306 death pension benefits in the amount of $9,576, 
to include the issue of whether the overpayment was properly 
created.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to 
December 1945, and died in March 1961.  The appellant is his 
widow.

By decision in September 1993, the Committee on Waivers and 
Compromises of the Regional Office (RO) denied the 
appellant's claim for waiver of recovery of the overpayment.  
It was concluded that, although the overpayment was not due 
to fraud, misrepresentation or bad faith on the part of the 
appellant, it would not be against equity and good conscience 
to recover the debt.  During the appellate process, the 
appellant raised the issue of the validity of the debt.  When 
this case was before the Board of Veterans' Appeals (Board) 
in May 2000, it was remanded to consider this issue.  

In her substantive appeal received in March 1994, the 
appellant requested a travel board hearing.  An August 1999 
memorandum from her representative noted that the appellant 
wanted to withdraw her request for such a hearing.  


REMAND

In its remand of May 2000, the Board directed the RO to 
prepare a written decision concerning the validity of the 
indebtedness and to explain how the overpayment was created.  
In addition, the RO was to set forth the period of the 
overpayment as well as the amounts the appellant was paid.  
In essence, the Board requested that the RO prepare an audit 
of the appellant's account.  The Board acknowledges that in a 
July 2000 memorandum, the RO concluded that the overpayment 
was properly created.  However, the RO failed to delineate 
the period of the overpayment and did not explain how it was 
created.  The Board is obligated by law to ensure that the RO 
complies with its directives, as well as those of the United 
States Court of Veterans Appeals (Court).  The Court has 
stated that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).  It is also significant to 
point out that the appellant was not informed of her right to 
appeal the issue of whether the overpayment was properly 
created.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should prepare an accounting 
of the overpayment.  This should include 
the amounts the appellant was paid and 
the amounts she was due for the entire 
period of the overpayment.  The income on 
which her payments were based should also 
be set forth.
		
2.  The appellant should be furnished a 
copy of the accounting and be afforded 
the opportunity to contest the validity 
of the debt.  
		
3.  The RO should formally adjudicate the 
issue of proper creation of the debt.  If 
this determination is adverse and the 
appellant files a notice of disagreement, 
the RO should develop this matter in 
accordance with appellate procedures.

Following completion of the above, the RO should review the 
evidence and determine whether the appellant's claim may now 
be granted.  If not, she and her representative should be 
furnished an appropriate supplemental statement of the case, 
and the case should then be returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


